Citation Nr: 1546916	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-08 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 11, 2013, for the election to receive education benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active service from September 2004 to September 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in in Muskogee, Oklahoma


FINDING OF FACT

In September 2013, the Veteran submitted an application to elect to receive benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill.  He specifically stated that the election was effective as of September 11, 2013. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 11, 2013, for the election to receive educational benefits under the Post-9/11 GI Bill in lieu of benefits under the Montgomery GI Bill are not met.  38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. 
§§ 21.9520, 21.9550, 21.9625(l) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.10, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law. See Smith v. Gober, 14 Vet. App. 227, 231-232   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). See also 38 C.F.R. § 3.159(b)(3)(ii)  (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3)  (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

As discussed below, the facts are not in dispute in this case.  Instead, the resolution of the claim is wholly dependent on the interpretation and application of the law and regulations.  VCAA is therefore not applicable and need not be addressed in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


Law and Analysis

In September 2009, the Ro notified the Veteran that he was entitled to educational benefits under Chapter 30, Montgomery GI Bill (MGIB).  I

In August 2013, the Veteran submitted a request for education benefits under the Chapter 33 (Post-9/11 GI Bill).

In September 2013, the RO indicated that it had reviewed the Veteran's claim for education benefits under the Post-9/11 GI Bill and notified him that additional information was needed concerning his election of benefits.  The letter explained the consequences of electing benefits under Chapter 33 in lieu of Chapter 30, and it was specifically noted that the election was "irrevocable and may not be changed."   

On September 11, 2013, the Veteran submitted a request that his on-the-job training packet dated in September 2013 replace the one dated in August 2013.  He also indicated that he received the "Choice of Relinquished Benefit paperwork."  He further stated, "Effective today September 11, 2013, [I am] relinquishing benefits under the Montgomery GI Bill Active Duty (Ch. 30) program to receive benefits under the Post 9/11 G[I] Bill."  

In November 2013 and March 2014, the Veteran stated that he had misunderstood and thought that April 12, 2012, would be the effective date of his election, which was the day that he had begun his on-the-job training.  He indicated that he was already paid from April 2012 to July 2013 under the Montgomery GI Bill and not under the Post 9/11 benefits.   

Pursuant to regulation, where an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, and makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, he or she will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. 
§ 21.9550(b)(1) (2015).  When an individual elects to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, the election is irrevocable. and eligibility under Chapter 30 is relinquished.  38 C.F.R. § 21.9520(c)(1) (2015). 

As noted above, the Veteran specified that September 11, 2013, was the effective date for his election that he submitted on the same date, but he is now seeking an effective date of April 12, 2012.  As such, the Board has considered whether the law allows the retroactive election of benefits under the Post-9/11 GI Bill.  

Under 38 C.F.R. § 21.9625(l) (2015), if an individual makes an election to receive benefits under Chapter 33 in lieu of benefits under Chapter 30, VA will begin paying benefits under Chapter 33 effective the later of: (1) August 1, 2009; (2) the date the individual became eligible for educational assistance under Chapter 33; (3) one year before the date the valid election request was received; or (4) the effective date of the election as requested by the claimant.  In this case, the Veteran had elected September 11, 2013, as the effective date, and it is the latest of those four dates identified in the regulation.

There is no dispute that the Veteran stated that he was making his election for Post-9/11 GI Bill education benefits effective on September 13, 2011.  The Board acknowledges his subsequent statements that he erred in making such an effective date selection.  However, applicable law does not allow for revocation or revision of the effective date.  Indeed, the Veteran has not cited to, and the Board has not identified, any statutory or regulatory authority that would permit the Board to award retroactive educational benefits on this basis.  As such, the Board finds that an effective date prior to September 11, 2013, is not warranted. 

Although the Board is sympathetic to the appellant's claim, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits. See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426   (1990)).  Accordingly, the claim must be denied.


ORDER

Entitlement to an effective date prior to September 11, 2013, for the election to receive education benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30) is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


